Title: From James Madison to Daniel Parker, [ca. 1 September] 1813
From: Madison, James
To: Parker, Daniel


[ca. 1 September 1813]
It seems advisable in the present State of military affairs in the Southern Quarter, to charge Majr. Genl. Pinkny with the expedition agst. the Hostile Indians; leaving the proper arrangements during his absence on that Service. He may be informed also of the misconduct of the Spanish Govr. at Pensacola, and instructed to make the representations on the subject most likely to prevent a repetition of it.
J.M.
 